DOWNEY, Judge.
Appellee Gaines, a police officer with the City of Hollywood, suffered permanently disabling service connected injuries. He thereafter applied for pension benefits. On May 19, 1978, the Board of Trustees of the retirement system denied the request. Subsequently, on June 13, 1979, the circuit court reversed the action of the Trustees and instructed them to grant appellee pension benefits. In addition, the circuit court directed the Trustees to award appellee interest at 8% on the benefits due from June 15, 1979, through June 10, 1981, and interest at 26% 1 for those due from June 10, 1981, through December 1, 1982.
The Trustees contend that the allowance of post judgment interest was erroneous. We disagree and hold that appellee was entitled to post judgment interest; however, interest should not have been awarded on the amount due after June 10, 1981, the period of time after which the Trustees notified appellee that they were ready to tender the back payments less a set-off for social security and worker’s compensation benefits received by appellee. Appellee delayed notifying the Trustees of the appropriate amount for set-off until September 3, 1982.
Therefore, we affirm that part of the circuit court’s order that allowed interest at 8% per. annum from June 15, 1979, through June 10, 1981, and the allowance of interest at 8% from September 4, 1982, through December 1, 1982, and we reverse the allowance of interest from June 10, 1981, through September 3, 1982.
AFFIRMED IN PART; REVERSED IN PART, and remanded.
HERSEY and DELL, JJ., concur.

. Apparently this rate represents the return the Trustees received on the amount due during the period from June 10, 1981, through December 1, 1982.